  Case 2:19-cv-00633-CW Document 35 Filed 01/12/21 PageID.167 Page 1 of 3




Robert E. Aycock (8878)
William B. Chadwick (16416)
KIMBALL ANDERSON
649 E. South Temple, 2nd Floor
Salt Lake City, UT 84102
(801) 359-3333
robert@kimballanderson.com
will@kimballanderson.com

Attorneys for Saniderm Medical, LLC


                           IN THE UNITED STATES DISTRICT
                          COURT FOR THE DISTRICT OF UTAH


 TATUYOU, LLC, a Minnesota limited
 liability company,                                  CHANGE OF CORRESPONDENCE
                                                             ADDRESS
             Plaintiff,
                                                               (William Chadwick)
 v.


 SANIDERM MEDICAL, LLC, a Utah limited                       Case No. 2:19-cv-00633
 liability company.

                                                           Judge: Hon. Clark Waddoups
            Defendant.



       Notice is hereby given that the undersigned attorney of record, William Chadwick, has

recently left the law firm of PIA HOYT, LLC and has joined the law firm of KIMBALL ANDERSON.

Mr. Chadwick continues to represent Saniderm Medical, LLC in the above-captioned matter.

Please direct all future correspondence and notices to the address below:

///

///
  Case 2:19-cv-00633-CW Document 35 Filed 01/12/21 PageID.168 Page 2 of 3




       William Chadwick
       will@kimballanderson.com
       KIMBALL ANDERSON
       649 E. South Temple, 2nd Floor
       Salt Lake City, UT 84102
       (801) 359-3333

DATED this 12th day of January 2021.
                                        KIMBALL ANDERSON

                                        /s/ William B. Chadwick
                                        William B. Chadwick

                                        Attorney for Saniderm Medical, LLC




                                          2
  Case 2:19-cv-00633-CW Document 35 Filed 01/12/21 PageID.169 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that on January 12, 2021, I caused a true and correct copy of the foregoing

NOTICE OF CHANGE OF FIRM AND CORRESPONDENCE ADDRESS (William

Chadwick) to be filed via the Court’s CM/ECF system and served via email on all counsel of

record.


                                                        /s/ William B. Chadwick




                                                   3
